Citation Nr: 9935348	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  95-32 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for right ear hearing 
loss.  


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel












INTRODUCTION

The veteran had active military service from August 1958 to 
August 1978.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a statement of the case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.  

The present appeal arises from a June 1995 rating decision in 
which the RO granted the veteran service connection for right 
ear hearing loss.  The disability was determined to be 
noncompensable, with an effective date from January 1995.  
The veteran filed an NOD in July 1995, and the RO issued an 
SOC the following month.  The veteran filed a substantive 
appeal in September 1995.  Supplemental statements of the 
case (SSOC) were issued in May and August 1999.  

The Board notes, in addition, that the veteran had been 
denied service connection for left ear hearing loss in the 
June 1995 rating decision, and thereafter perfected an appeal 
as to that issue.  In a March 1999 rating action, the veteran 
was service connected for left ear hearing loss, and granted 
a noncompensable disability rating, effective from January 
1995.  The veteran has not appealed that decision, and thus 
we find the issue is currently not in appellate status.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2. Upon VA examination conducted in August 1999, the 
veteran's hearing acuity in his right ear was manifested 
by an average pure tone threshold at 1000, 2000, 3000, and 
4000 hertz of 68 decibels (dB), and speech discrimination 
ability was 96 percent.  

3. Application of the puretone average and speech 
discrimination scores to table VI results in the 
designation of (II) for the right ear, which, when applied 
to table VII, results in a percentage evaluation for 
hearing impairment of zero percent (i.e., noncompensable).


CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing 
loss have not been met, under either the rating criteria in 
effect prior to, or the rating criteria in effect on and 
after June 10, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, 4.87, Diagnostic 
Codes 6100-6110 (1998 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, during 
active service, his primary specialty involved duty with 
field artillery.  During a retirement medical examination in 
April 1978, it was noted that he experienced high-frequency 
hearing loss in his right ear.  

Thereafter, in January 1995, the veteran filed a claim for 
service connection for bilateral hearing loss.  On VA 
audiological evaluation in May 1995, pure tone 



thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
45
75
90
LEFT
30
45
45
80
90

The four-frequency average for the right ear and left ear was 
65 dB.  Speech audiometry revealed speech recognition ability 
of 98 percent in the right ear and 92 percent in the left 
ear.

In a June 1995 rating action, the RO granted service 
connection for right ear hearing loss.  It also denied 
service connection for left ear hearing loss at that time, 
finding the disability was not incurred during active 
service.  

That same month, June 1995, the RO received Dunham Army 
Health Clinic (DAHC) treatment records, dated from August 
1989 to April 1993; DAHC audiograms, dated from October 1972 
to October 1979; and Walter Reed Army Medical Center (WRAMC) 
audiograms and treatment records, dated from September 1988 
to February 1992.  In particular, a December 1991 WRAMC 
audiological report noted a finding of mild to severe 
sensorineural hearing loss in both ears.  Word recognition 
was noted as "good" in both ears, with no significant PIPB 
(performance index phonetic balance) rollover.  The veteran 
was also noted to be using hearing aids in both his right and 
left ears.  

In July 1995, the RO received an NOD, in which the veteran 
contended that he had lost a substantial amount of his 
hearing ability in both the right and left ears, and that he 
had spent 14 years in close proximity to field artillery 
cannons in service.  In addition, the veteran reported that 
he had gone through three sets of hearing aids because his 
hearing had become progressively worse.  

In August 1996, the veteran underwent a VA examination.  He 
reported that he had been assigned to the artillery for 20 
years while in the military, and that he had worked around 
excessive noise levels, especially during his two years in 
Vietnam.  On audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
50
75
90
LEFT
35
45
55
75
95

The four frequency average for the right ear was 66 dB, and 
for the left ear was 68 dB.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear.  
The reported percentage for the left ear was not legible.  
The examiner's findings noted the veteran exhibited mild to 
profound sensorineural hearing loss for the right ear, and 
mild to severe sloping sensorineural hearing loss for the 
left ear.  

One month later, in September 1996, a VA examiner interpreted 
DAHC audiograms (identified as "Beckesy" audiometry 
tracings), dated from October 1972 to October 1979.  Of these 
audiograms, in particular, the highest four-frequency average 
for the right ear was 45 dB recorded in May 1976.  The 
highest four-frequency average for the left ear was 48 dB, 
recorded in October 1972. 

In September 1998, the veteran underwent an ear disease 
examination for VA purposes.  He reported his history of 
noise trauma while in the military, and that he had begun 
wearing bilateral hearing aids just after retiring from 
active service.  The examiner noted that the veteran suffered 
from sensorineural hearing loss in both ears, but that his 
speech discrimination ability remained excellent.  On 
clinical evaluation, the veteran's ears reflected no evidence 
of active disease, perforations, evidence of trauma, or 
scarring.  The examiner's diagnosis was bilateral 
sensorineural hearing loss secondary to acoustic trauma.  In 
October 1998, additional review of the DAHC audiograms 
reflected that the veteran suffered from various degrees of 
sensorineural hearing loss in both the right and the left 
ear.  



Subsequently, in April 1999, the veteran again underwent VA 
examination. Upon audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
45
85
90
LEFT
35
45
55
85
95

The four-frequency average for the right ear was 69 dB, and 
for the left ear was 70 dB.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
92 percent in the left ear.  The examiner's findings noted 
the veteran exhibited moderate sensorineural hearing loss, 
bilaterally.  

In August 1999, the veteran was again medically examined for 
VA purposes. On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
80
90
LEFT
35
45
55
80
85

The four-frequency average for the right ear was 68 dB, and 
for the left ear it was 66 dB.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
90 percent in the left ear.  The examiner's findings noted 
the veteran exhibited moderate sensorineural hearing loss 
bilaterally.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim, which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected right ear 
hearing loss is more severe then previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals) recently addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a later claim 
for an increased rating.  See Fenderson v. West, 12 Vet.App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, supra, as to the primary importance of 
the present level of disability, was not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based upon the facts found - a practice known as 
assigning "staged" ratings.  

Before addressing the merits of this case, the Board notes 
that, during the pendency of the appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  See 64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  The new regulations 
were codified at 38 C.F.R. §§ 4.85-4.87a (1999).  The RO 
applied the revised criteria in its evaluation of the 
veteran's service-connected right ear hearing loss, and the 
veteran was notified of its decision in an August 1999 SSOC, 
which continued to deny him a compensable evaluation.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to application of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet.App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991).  In 
reviewing this case, the Board must therefore evaluate the 
veteran's right ear hearing loss under both the old and 
current regulations to determine whether he is entitled to a 
compensable evaluation under either set of criteria.  

We are cognizant that the pertinent regulatory amendments did 
not result in any substantive changes relevant to this 
appeal.  Essentially, the old and new regulations for 
evaluating disability from a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25,202 (May 11, 1999) 
(discussing the method of evaluating hearing loss based on 
the results of puretone audiometry results and the results of 
a controlled speech discrimination test, and indicating that 
there was no proposed change in this method of evaluation). 
In this case, neither set of rating criteria can be more 
favorable to the veteran's claim, since the criteria are 
identical.  

We note however that, in particular, under the new 
regulations, the title of Table VI was changed from "Numeric 
Designations of Hearing Impairment" (38 C.F.R. § 4.87 
(1998)) to "Numeric Designations of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination 
(38 C.F.R. § 4.85 (1999))."  Moreover, Table VII reflects 
that hearing loss is now rated under a single Code, that of 
Diagnostic Code 6100, regardless of the percentage of 
disability.  Furthermore, the amended regulations added two 
new provisions for evaluating veterans with certain patterns 
of hearing impairment that cannot always be accurately 
assessed under section 4.85 because the speech discrimination 
test may not reflect the severity of communicative 
functioning that some veterans experience.  See 64 Fed. Reg. 
25,203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a), if 
puretone thresholds in the 1000, 2000, 3000, and 4000 Hertz 
frequencies are 55 dB's or more, an evaluation could be based 
upon either Table VI or Table VIa, whichever results in a 
higher evaluation.  In addition, under section 4.86(b), when 
a puretone threshold is 30 dB or less at 1000 Hertz, and is 
70 dB or more at 2000 Hertz, an evaluation could also be 
based either upon Table VI or Table VIa, whichever results in 
a higher evaluation.  

In the present case, the severity of a hearing loss 
disability is determined by applying the criteria set forth 
at 38 C.F.R. § 4.85 (1999).  Under these criteria, 
evaluations of hearing loss range from noncompensable to 100 
percent based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. 
§ 4.85(a) and (d) (1999).  

To evaluate the degree of disability for service-connected 
right ear hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level 
"I", for essentially normal acuity, through level "XI", 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (1999).  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet.App. 9 (1998); Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency
(I through XI) will be determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  

In this case, the veteran's most recent VA audiological 
evaluation, dated in August 1999, reported an average 
puretone threshold hearing level of 68 dB for the right ear, 
with a speech discrimination score of 96 percent.  
Application of these scores to table VI results in 
designation of "II" for the right ear.  When this 
designation of impaired efficiency is applied to table VII, 
the percentage evaluation for hearing impairment is zero 
percent under Diagnostic Code 6100.  

The Board has also considered sections 4.86(a) and (b) with 
respect to the veteran's claim.  We find, however, that the 
most recent evidence does not reflect puretone thresholds in 
the 1000, 2000, 3000, and 4000 Hertz frequencies at 55 dB's 
or more; or a simultaneous puretone threshold of 30 dB or 
less at 1000 Hertz and a puretone threshold of 70 dB or more 
at 2000 Hertz.  

We have considered the veteran's contentions that his hearing 
acuity has become worse over time, and that he is required to 
wear hearing aids.  We observe, however, that, in recent 
years, scientific and accurate techniques have become 
available for testing organic hearing loss, and that 
professional audiologists, in assessing hearing impairment, 
utilize these techniques.  Experience has shown that 
controlled audiology testing makes possible a reliable and 
accurate reflection of the true extent of a veteran's hearing 
loss.  See Lendenmann, supra.  The Board thus concludes that, 
while the veteran sincerely believes his hearing is more 
severe than the current schedular rating assigned, the 
evidence of record reflects that the current noncompensable 
rating for his right ear hearing loss is appropriate.  

We finally note that we have also assessed the record to 
ascertain whether the evidence would support a higher rating 
during an earlier stage of the veteran's claim, under the 
Fenderson precedent.  In this regard, we note, as is noted 
above, that the effective date of the veteran's disability 
rating was January 1995, the original date of the filing of 
his claim.  A review of the evidence does not reflect that 
the veteran's right ear hearing loss has been more severe 
than is currently shown, and therefore, the evidence does not 
support a higher (compensable) rating during an earlier stage 
of the veteran's claim.


ORDER

Entitlement to a compensable rating for right ear hearing 
loss is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

